   8:18-cr-00315-JFB-SMB Doc # 45 Filed: 09/24/20 Page 1 of 1 - Page ID # 61




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:18CR315

       vs.
                                                                  ORDER
DELONTA MCKNIGHT

                     Defendant.


This matter is before the court the Defendant’s Unopposed Motion to Continue Trial [44].
Based on the reasons set forth in the motion, the court finds good cause has been shown
and the motion should be granted. Accordingly

      IT IS ORDERED that the Defendant’s Unopposed Motion to Continue Trial [44] is
granted, as follows:

      1. The jury trial, now set for September 29, 2020, is continued to January 12,
         2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and January 12, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: September 24, 2020.

                                        BY THE COURT:

                                        s/Susan M. Bazis
                                        United States Magistrate Judge
